                   1   Attorneys of Record on Following Page
                   2

                   3

                   4

                   5

                   6

                   7

                   8                        UNITED STATES DISTRICT COURT
                   9                      CENTRAL DISTRICT OF CALIFORNIA
                  10

                  11 ALFONSO PETERSON, individually              Case No. 2:17-cv-07057-MWF-AFM
                     and on behalf of all others similarly
                  12 situated; and MIGUEL ORTEGA,                STIPULATED PROTECTIVE
                     individually and on behalf of all others    ORDER1
                  13 similarly situated,
                                                                 Complaint Filed: September 25, 2017
                  14               Plaintiffs,                   Trial Date:      None Set
                  15         v.
                  16
                     CENTRAL FREIGHT LINES, INC., a
                  17 Texas Corporation; and DOES 1
                     through 25, Inclusive,
                  18
                                   Defendants.
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
PETERSON CV17-         1
7075 Stipulated   28    This Stipulated Protective Order is based substantially on the model protective
                       order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures
                                                                                 Case No. 2:17-cv-07057-MWF-AFM
                                                   STIPULATED PROTECTIVE ORDER
                   1 Jonathan M. Lebe (SBN 284605)
                     Jon@lebelaw.com
                   2 Lebe Law, APLC
                     5273 Melrose Avenue
                   3 Los Angeles, CA 90038
                     Tel: (310) 921-7056
                   4 Fax: (310) 820-1258

                   5 Rodney Mesriani (SBN 184875)
                     Rodney@mesriani.com
                   6 Mesriani Law Group, APLC
                     5273 Melrose Avenue
                   7 Los Angeles, CA 90038
                     Tel: (310) 921-7056
                   8 Fax: (310) 820-1258

                   9 Christopher A. Olsen, Esq.
                     Olsen Law Offices, APC
                  10 1010 Second Ave., Ste. 1835
                     San Diego, CA 92101
                  11 Phone: (619) 550-9352
                     Facsimile: (610) 923-2747
                  12 Email: caolsen@caolsenlawoffices.com

                  13
                       Attorneys for Plaintiffs Alfonso Peterson and Miguel Ortega,
                  14   Individually and on behalf of all others similarly situated
                  15   Spencer C. Skeen CA Bar No. 182216
                       spencer.skeen@ogletree.com
                  16   Tim L. Johnson CA Bar No. 265794
                       tim.johnson@ogletree.com
                  17   Jesse C. Ferrantella Bar No. 279131
                       jesse.ferrantella@ogletree.com
                  18   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                  19   4370 La Jolla Village Drive, Suite 990
                       San Diego, CA 92122
                  20   Telephone: 858.652.3100
                       Facsimile: 858.652.3101
                  21
                       Attorneys for Defendant
                  22
                       CENTRAL FREIGHT LINES, INC.
                  23

                  24

                  25
PETERSON CV17-
7075 Stipulated   26

                  27

                  28
                                                                2          Case No. 2:17-cv-07057-MWF-AFM
                                                STIPULATED PROTECTIVE ORDERT
                   1   1.    A.     PURPOSES AND LIMITATIONS
                   2         Discovery in this action is likely to involve production of confidential,
                   3   proprietary or private information for which special protection from public
                   4   disclosure and from use for any purpose other than prosecuting this litigation may be
                   5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                   6   the following Stipulated Protective Order. The parties acknowledge that this Order
                   7   does not confer blanket protections on all disclosures or responses to discovery and
                   8   that the protection it affords from public disclosure and use extends only to the
                   9   limited information or items that are entitled to confidential treatment under the
                  10   applicable legal principles.
                  11         B.     GOOD CAUSE STATEMENT
                  12         This action is likely to involve customer, pricing and employee lists and other
                  13   valuable commercial, financial, and/or proprietary information for which special
                  14   protection from public disclosure and from use for any purpose other than
                  15   prosecution of this action is warranted. Such confidential and proprietary materials
                  16   and information consist of, among other things, confidential business or financial
                  17   information, information regarding confidential business practices, or other
                  18   confidential policy or commercial information (including information implicating
                  19   privacy rights of third parties), information otherwise generally unavailable to the
                  20   public, or which may be privileged or otherwise protected from disclosure under
                  21   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
                  22   expedite the flow of information, to facilitate the prompt resolution of disputes over
                  23   confidentiality of discovery materials, to adequately protect information the parties
                  24   are entitled to keep confidential, to ensure that the parties are permitted reasonable
                  25   necessary uses of such material in preparation for and in the conduct of trial, to
                  26   address their handling at the end of the litigation, and serve the ends of justice, a
                  27   protective order for such information is justified in this matter. It is the intent of the
PETERSON CV17-
7075 Stipulated
                  28   parties that information will not be designated as confidential for tactical reasons and
                                                                   1                Case No. 2:17-cv-07057-MWF-AFM
                                                      STIPULATED PROTECTIVE ORDER
                   1   that nothing be so designated without a good faith belief that it has been maintained
                   2   in a confidential, non-public manner, and there is good cause why it should not be
                   3   part of the public record of this case.
                   4         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                   5                SEAL
                   6         The parties further acknowledge, as set forth in Section 12.3, below, that this
                   7   Stipulated Protective Order does not entitle them to file confidential information
                   8   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                   9   the standards that will be applied when a party seeks permission from the court to
                  10   file material under seal.
                  11         There is a strong presumption that the public has a right of access to judicial
                  12   proceedings and records in civil cases. In connection with non-dispositive motions,
                  13   good cause must be shown to support a filing under seal. See Kamakana v. City and
                  14   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                  15   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                  16   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
                  17   good cause showing), and a specific showing of good cause or compelling reasons
                  18   with proper evidentiary support and legal justification, must be made with respect to
                  19   Protected Material that a party seeks to file under seal. The parties’ mere designation
                  20   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
                  21   submission of competent evidence by declaration, establishing that the material
                  22   sought to be filed under seal qualifies as confidential, privileged, or otherwise
                  23   protectable—constitute good cause.
                  24         Further, if a party requests sealing related to a dispositive motion or trial, then
                  25   compelling reasons, not only good cause, for the sealing must be shown, and the
                  26   relief sought shall be narrowly tailored to serve the specific interest to be protected.
                  27   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
PETERSON CV17-
7075 Stipulated
                  28   each item or type of information, document, or thing sought to be filed or introduced
                                                                  2                Case No. 2:17-cv-07057-MWF-AFM
                                                     STIPULATED PROTECTIVE ORDER
                   1   under seal in connection with a dispositive motion or trial, the party seeking
                   2   protection must articulate compelling reasons, supported by specific facts and legal
                   3   justification, for the requested sealing order. Again, competent evidence supporting
                   4   the application to file documents under seal must be provided by declaration.
                   5          Any document that is not confidential, privileged, or otherwise protectable in
                   6   its entirety will not be filed under seal if the confidential portions can be redacted. If
                   7   documents can be redacted, then a redacted version for public viewing, omitting only
                   8   the confidential, privileged, or otherwise protectable portions of the document, shall
                   9   be filed. Any application that seeks to file documents under seal in their entirety
                  10   should include an explanation of why redaction is not feasible.
                  11   2.     DEFINITIONS
                  12          2.1 Action: this pending federal lawsuit.
                  13          2.2 Challenging Party:    a Party or Non-Party that challenges the designation
                  14   of information or items under this Order.
                  15          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
                  16   it is generated, stored or maintained) or tangible things that qualify for protection
                  17   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                  18   Cause Statement.
                  19          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                  20   their support staff).
                  21          2.5    Designating Party: a Party or Non-Party that designates information or
                  22   items that it produces in disclosures or in responses to discovery as
                  23   “CONFIDENTIAL.”
                  24          2.6    Disclosure or Discovery Material: all items or information, regardless of
                  25   the medium or manner in which it is generated, stored, or maintained (including,
                  26   among other things, testimony, transcripts, and tangible things), that are produced or
                  27   generated in disclosures or responses to discovery in this matter.
PETERSON CV17-
7075 Stipulated
                  28   ///
                                                                   3                Case No. 2:17-cv-07057-MWF-AFM
                                                    STIPULATED PROTECTIVE ORDER
                   1         2.7    Expert: a person with specialized knowledge or experience in a matter
                   2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                   3   an expert witness or as a consultant in this Action.
                   4         2.8    House Counsel: attorneys who are employees of a party to this Action.
                   5   House Counsel does not include Outside Counsel of Record or any other outside
                   6   counsel.
                   7         2.9    Non-Party: any natural person, partnership, corporation, association or
                   8   other legal entity not named as a Party to this action.
                   9         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                  10   to this Action but are retained to represent or advise a party to this Action and have
                  11   appeared in this Action on behalf of that party or are affiliated with a law firm that
                  12   has appeared on behalf of that party, and includes support staff.
                  13         2.11 Party: any party to this Action, including all of its officers, directors,
                  14   employees, consultants, retained experts, and Outside Counsel of Record (and their
                  15   support staffs).
                  16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                  17   Discovery Material in this Action.
                  18         2.13 Professional Vendors: persons or entities that provide litigation support
                  19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                  20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                  21   and their employees and subcontractors.
                  22         2.14 Protected Material: any Disclosure or Discovery Material that is
                  23   designated as “CONFIDENTIAL.”
                  24         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                  25   from a Producing Party.
                  26   3.    SCOPE
                  27         The protections conferred by this Stipulation and Order cover not only
PETERSON CV17-
7075 Stipulated
                  28   Protected Material (as defined above), but also (1) any information copied or
                                                                   4               Case No. 2:17-cv-07057-MWF-AFM
                                                    STIPULATED PROTECTIVE ORDER
                   1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                   2   compilations of Protected Material; and (3) any testimony, conversations, or
                   3   presentations by Parties or their Counsel that might reveal Protected Material.
                   4         Any use of Protected Material at trial shall be governed by the orders of the
                   5   trial judge. This Order does not govern the use of Protected Material at trial.
                   6   4.    DURATION
                   7         Once a case proceeds to trial, information that was designated as
                   8   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                   9   as an exhibit at trial becomes public and will be presumptively available to all
                  10   members of the public, including the press, unless compelling reasons supported by
                  11   specific factual findings to proceed otherwise are made to the trial judge in advance
                  12   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                  13   showing for sealing documents produced in discovery from “compelling reasons”
                  14   standard when merits-related documents are part of court record). Accordingly, the
                  15   terms of this protective order do not extend beyond the commencement of the trial.
                  16   5.    DESIGNATING PROTECTED MATERIAL
                  17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                  18   Each Party or Non-Party that designates information or items for protection under
                  19   this Order must take care to limit any such designation to specific material that
                  20   qualifies under the appropriate standards. The Designating Party must designate for
                  21   protection only those parts of material, documents, items or oral or written
                  22   communications that qualify so that other portions of the material, documents, items
                  23   or communications for which protection is not warranted are not swept unjustifiably
                  24   within the ambit of this Order.
                  25         Mass, indiscriminate or routinized designations are prohibited. Designations
                  26 that are shown to be clearly unjustified or that have been made for an improper

                  27 purpose (e.g., to unnecessarily encumber the case development process or to impose
PETERSON CV17-
7075 Stipulated
                  28 ///

                                                                  5                Case No. 2:17-cv-07057-MWF-AFM
                                                    STIPULATED PROTECTIVE ORDER
                   1   unnecessary expenses and burdens on other parties) may expose the Designating
                   2   Party to sanctions.
                   3         If it comes to a Designating Party’s attention that information or items that it
                   4   designated for protection do not qualify for protection, that Designating Party must
                   5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                   6         5.2    Manner and Timing of Designations. Except as otherwise provided in
                   7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                   8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   9   under this Order must be clearly so designated before the material is disclosed or
                  10 produced.

                  11         Designation in conformity with this Order requires:
                  12                (a)      for information in documentary form (e.g., paper or electronic
                  13 documents, but excluding transcripts of depositions or other pretrial or trial

                  14 proceedings),        that the Producing Party affix at a minimum, the legend
                  15 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                  16 contains protected material. If only a portion of the material on a page qualifies for

                  17 protection, the Producing Party also must clearly identify the protected portion(s)

                  18 (e.g., by making appropriate markings in the margins).

                  19         A Party or Non-Party that makes original documents available for inspection
                  20   need not designate them for protection until after the inspecting Party has indicated
                  21   which documents it would like copied and produced. During the inspection and
                  22   before the designation, all of the material made available for inspection shall be
                  23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                  24   it wants copied and produced, the Producing Party must determine which documents,
                  25   or portions thereof, qualify for protection under this Order. Then, before producing
                  26   the specified documents, the Producing Party must affix the “CONFIDENTIAL
                  27   legend” to each page that contains Protected Material. If only a portion of the
PETERSON CV17-
7075 Stipulated
                  28   material on a page qualifies for protection, the Producing Party also must clearly
                                                                  6                Case No. 2:17-cv-07057-MWF-AFM
                                                     STIPULATED PROTECTIVE ORDER
                   1   identify the protected portion(s) (e.g., by making appropriate markings in the
                   2   margins).
                   3                (b)   for testimony given in depositions that the Designating Party
                   4 identifies the Disclosure or Discovery Material on the record, before the close of the

                   5 deposition all protected testimony.

                   6                (c)   for information produced in some form other than documentary
                   7 and for any other tangible items, that the Producing Party affix in a prominent place

                   8 on the exterior of the container or containers in which the information is stored the

                   9 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants

                  10 protection, the Producing Party, to the extent practicable, shall identify the protected

                  11 portion(s).

                  12         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                  13   failure to designate qualified information or items does not, standing alone, waive
                  14   the Designating Party’s right to secure protection under this Order for such material.
                  15   Upon timely correction of a designation, the Receiving Party must make reasonable
                  16 efforts to assure that the material is treated in accordance with the provisions of this

                  17 Order.

                  18 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                  19         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                  20   designation of confidentiality at any time that is consistent with the Court’s
                  21 Scheduling Order.

                  22         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                  23   resolution process under Local Rule 37-1 et seq.
                  24         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                  25   joint stipulation pursuant to Local Rule 37-2.
                  26         6.4    The burden of persuasion in any such challenge proceeding shall be on
                  27   the Designating Party. Frivolous challenges, and those made for an improper purpose
PETERSON CV17-
7075 Stipulated
                  28   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                  7               Case No. 2:17-cv-07057-MWF-AFM
                                                   STIPULATED PROTECTIVE ORDER
                   1   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                   2   or withdrawn the confidentiality designation, all parties shall continue to afford the
                   3   material in question the level of protection to which it is entitled under the Producing
                   4   Party’s designation until the Court rules on the challenge.
                   5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                   6         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                   7   disclosed or produced by another Party or by a Non-Party in connection with this
                   8   Action only for prosecuting, defending or attempting to settle this Action. Such
                   9   Protected Material may be disclosed only to the categories of persons and under the
                  10   conditions described in this Order. When the Action has been terminated, a
                  11   Receiving Party must comply with the provisions of section 13 below (FINAL
                  12   DISPOSITION).
                  13         Protected Material must be stored and maintained by a Receiving Party at a
                  14   location and in a secure manner that ensures that access is limited to the persons
                  15   authorized under this Order.
                  16         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                  17   ordered by the court or permitted in writing by the Designating Party, a Receiving
                  18   Party may disclose any information or item designated “CONFIDENTIAL” only to:
                  19                (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                  20 as well as employees of said Outside Counsel of Record to whom it is reasonably

                  21 necessary to disclose the information for this Action;

                  22                (b)   the officers, directors, and employees (including House Counsel)
                  23 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

                  24                (c)   Experts (as defined in this Order) of the Receiving Party to whom
                  25 disclosure is reasonably necessary for this Action and who have signed the

                  26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                  27                (d)   the court and its personnel;
PETERSON CV17-
7075 Stipulated
                  28                (e)   court reporters and their staff;
                                                                   8                 Case No. 2:17-cv-07057-MWF-AFM
                                                      STIPULATED PROTECTIVE ORDER
                   1                (f)   professional jury or trial consultants, mock jurors, and
                   2 Professional Vendors to whom disclosure is reasonably necessary for this Action and

                   3 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                   4                (g)   the author or recipient of a document containing the information
                   5 or a custodian or other person who otherwise possessed or knew the information;

                   6                (h)   during their depositions, witnesses, and attorneys for witnesses, in
                   7 the Action to whom disclosure is reasonably necessary provided: (1) the deposing

                   8 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)

                   9 they will not be permitted to keep any confidential information unless they sign the

                  10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                  11 agreed by the Designating Party or ordered by the court. Pages of transcribed

                  12 deposition testimony or exhibits to depositions that reveal Protected Material may be

                  13 separately bound by the court reporter and may not be disclosed to anyone except as

                  14 permitted under this Stipulated Protective Order; and

                  15                (i)   any mediator or settlement officer, and their supporting
                  16 personnel, mutually agreed upon by any of the parties engaged in settlement

                  17 discussions.

                  18 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                  19         OTHER LITIGATION
                  20         If a Party is served with a subpoena or a court order issued in other litigation
                  21   that compels disclosure of any information or items designated in this Action as
                  22   “CONFIDENTIAL,” that Party must:
                  23                (a)   promptly notify in writing the Designating Party. Such
                  24   notification shall include a copy of the subpoena or court order;
                  25                (b)   promptly notify in writing the party who caused the subpoena or
                  26 order to issue in the other litigation that some or all of the material covered by the

                  27 subpoena or order is subject to this Protective Order. Such notification shall include
PETERSON CV17-
7075 Stipulated
                  28 a copy of this Stipulated Protective Order; and

                                                                  9               Case No. 2:17-cv-07057-MWF-AFM
                                                    STIPULATED PROTECTIVE ORDER
                   1                (c)   cooperate with respect to all reasonable procedures sought to be
                   2   pursued by the Designating Party whose Protected Material may be affected.
                   3         If the Designating Party timely seeks a protective order, the Party served with
                   4   the subpoena or court order shall not produce any information designated in this
                   5   action as “CONFIDENTIAL” before a determination by the court from which the
                   6   subpoena or order issued, unless the Party has obtained the Designating Party’s
                   7   permission. The Designating Party shall bear the burden and expense of seeking
                   8   protection in that court of its confidential material and nothing in these provisions
                   9   should be construed as authorizing or encouraging a Receiving Party in this Action
                  10   to disobey a lawful directive from another court.
                  11   9.    A    NON-PARTY’S         PROTECTED          MATERIAL      SOUGHT        TO     BE
                  12         PRODUCED IN THIS LITIGATION
                  13                (a)   The terms of this Order are applicable to information produced by
                  14   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                  15   produced by Non-Parties in connection with this litigation is protected by the
                  16   remedies and relief provided by this Order. Nothing in these provisions should be
                  17   construed as prohibiting a Non-Party from seeking additional protections.
                  18                (b)   In the event that a Party is required, by a valid discovery request,
                  19   to produce a Non-Party’s confidential information in its possession, and the Party is
                  20   subject to an agreement with the Non-Party not to produce the Non-Party’s
                  21   confidential information, then the Party shall:
                  22                      (1)    promptly notify in writing the Requesting Party and the
                  23   Non-Party that some or all of the information requested is subject to a confidentiality
                  24   agreement with a Non-Party;
                  25                      (2)    promptly provide the Non-Party with a copy of the
                  26   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                  27   reasonably specific description of the information requested; and
PETERSON CV17-
7075 Stipulated
                  28                      (3)    make the information requested available for inspection by
                                                                  10              Case No. 2:17-cv-07057-MWF-AFM
                                                    STIPULATED PROTECTIVE ORDER
                   1   the Non-Party, if requested.
                   2                (c)   If the Non-Party fails to seek a protective order from this court
                   3   within 14 days of receiving the notice and accompanying information, the Receiving
                   4   Party may produce the Non-Party’s confidential information responsive to the
                   5   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                   6   Party shall not produce any information in its possession or control that is subject to
                   7   the confidentiality agreement with the Non-Party before a determination by the
                   8   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                   9   expense of seeking protection in this court of its Protected Material.
                  10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                  11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                  12   Protected Material to any person or in any circumstance not authorized under this
                  13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                  14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                  15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                  16   persons to whom unauthorized disclosures were made of all the terms of this Order,
                  17   and (d) request such person or persons to execute the “Acknowledgment and
                  18   Agreement to Be Bound” that is attached hereto as Exhibit A.
                  19   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  20         PROTECTED MATERIAL
                  21         When a Producing Party gives notice to Receiving Parties that certain
                  22   inadvertently produced material is subject to a claim of privilege or other protection,
                  23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                  24   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                  25   may be established in an e-discovery order that provides for production without prior
                  26   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                  27   parties reach an agreement on the effect of disclosure of a communication or
PETERSON CV17-
7075 Stipulated
                  28   information covered by the attorney-client privilege or work product protection, the
                                                                  11                Case No. 2:17-cv-07057-MWF-AFM
                                                      STIPULATED PROTECTIVE ORDER
                   1   parties may incorporate their agreement in the stipulated protective order submitted
                   2   to the court.
                   3 12.     MISCELLANEOUS
                   4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   5   person to seek its modification by the Court in the future.
                   6   ///
                   7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                   8   Protective Order, no Party waives any right it otherwise would have to object to
                   9   disclosing or producing any information or item on any ground not addressed in this
                  10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                  11   ground to use in evidence of any of the material covered by this Protective Order.
                  12         12.3 Filing Protected Material. A Party that seeks to file under seal any
                  13   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                  14   only be filed under seal pursuant to a court order authorizing the sealing of the
                  15   specific Protected Material at issue. If a Party’s request to file Protected Material
                  16   under seal is denied by the court, then the Receiving Party may file the information
                  17   in the public record unless otherwise instructed by the court.
                  18   13.   FINAL DISPOSITION
                  19         After the final disposition of this Action, as defined in paragraph 4, within 60
                  20   days of a written request by the Designating Party, each Receiving Party must return
                  21   all Protected Material to the Producing Party or destroy such material. As used in this
                  22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                  23   summaries, and any other format reproducing or capturing any of the Protected
                  24   Material. Whether the Protected Material is returned or destroyed, the Receiving
                  25   Party must submit a written certification to the Producing Party (and, if not the same
                  26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                  27   (by category, where appropriate) all the Protected Material that was returned or
PETERSON CV17-
7075 Stipulated
                  28   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                                  12                 Case No. 2:17-cv-07057-MWF-AFM
                                                    STIPULATED PROTECTIVE ORDER
                   1   abstracts, compilations, summaries or any other format reproducing or capturing any
                   2   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                   3   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                   4   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                   5   reports, attorney work product, and consultant and expert work product, even if such
                   6   materials contain Protected Material. Any such archival copies that contain or
                   7   constitute Protected Material remain subject to this Protective Order as set forth in
                   8   Section 4 (DURATION).
                   9   14.   VIOLATION
                  10         Any violation of this Order may be punished by appropriate measures
                  11 including, without limitation, contempt proceedings and/or monetary sanctions.

                  12 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                  13
                       DATED: October 16, 2018
                  14

                  15                                                Lebe Law, APLC
                                                                    Olsen Law Offices
                  16
                                                                   By: /s Christopher A. Olsen
                  17
                                                                 Christopher A. Olsen
                  18                                               Attorneys for Plaintiffs
                  19

                  20

                  21 DATED: October 16, 2018                        OGLETREE, DEAKINS, NASH, SMOAK
                                                                    & STEWART, P.C.
                  22
                                                                    By: /s Tim L. Johnson
                  23                                                    Spencer C. Skeen
                                                                        Tim L. Johnson
                  24                                                    Jesse C. Ferrantella
                                                                        Attorneys for Defendant
                  25   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                  26   DATED:10/18/2018

                  27
PETERSON CV17-
7075 Stipulated
                       ALEXANDER F. MacKINNON
                  28   United States Magistrate Judge
                                                                    13                Case No. 2:17-cv-07057-MWF-AFM
                                                        STIPULATED PROTECTIVE ORDER
                   1                                        EXHIBIT A
                   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   3   I,   ____________________________              [print   or   type    full    name],     of
                   4   _______________________ [print or type full address], declare under penalty of
                   5   perjury that I have read in its entirety and understand the Stipulated Protective Order
                   6   that was issued by the United States District Court for the Central District of
                   7   California on [date] in the case of Alfonso Peterson, et al. v. Central Freight Lines,
                   8   Inc, et al., Case No. 2:17-cv-07057-MWF-AFM. I agree to comply with and to be
                   9   bound by all the terms of this Stipulated Protective Order and I understand and
                  10   acknowledge that failure to so comply could expose me to sanctions and punishment
                  11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
                  12   any information or item that is subject to this Stipulated Protective Order to any
                  13   person or entity except in strict compliance with the provisions of this Order.
                  14          I further agree to submit to the jurisdiction of the United States District Court
                  15   for the Central District of California for enforcing the terms of this Stipulated
                  16   Protective Order, even if such enforcement proceedings occur after termination of
                  17   this action.
                  18          I hereby appoint ___________________________ [print or type full name] of
                  19   ________________________ [print or type full address and telephone number] as
                  20 my California agent for service of process in connection with this action or any

                  21 proceedings related to enforcement of this Stipulated Protective Order.

                  22

                  23 Date: _________________________________

                  24 City and State where sworn and signed: _________________________________

                  25

                  26 Printed name: _________________________________

                  27 Signature: ____________________________________
PETERSON CV17-
7075 Stipulated
                  28

                                                                  1                 Case No. 2:17-cv-07057-MWF-AFM
                                                    STIPULATED PROTECTIVE ORDER
                   1                             CERTIFICATE OF SERVICE
                   2         I hereby certify that on October 18, 2018, I electronically filed the foregoing
                   3   with the Clerk of the Court using the CM/ECF system which will send notification
                   4   of such filing to the email addresses denoted on the Notice of Electronic Filing.
                   5         I certify under penalty of perjury under the laws of the United States of
                   6   America that the foregoing is true and correct. Executed on October 18, 2018.
                   7

                   8
                                                                 By: /s/ Timothy L. Johnson
                   9                                                 Timothy L. Johnson
                  10

                  11
                                                                                                       35978458.1

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
PETERSON CV17-
7075 Stipulated
                  28

                                                                  2               Case No. 2:17-cv-07057-MWF-AFM
                                                   STIPULATED PROTECTIVE ORDER
